Case 1:20-cv-03431-AT Document 27 Filed 09/15/20 Page 1 of 2
Case 1:20-cv-03431-AT Document 27 Filed 09/15/20 Page 2 of 2




 GRANTED. The initial pretrial conference scheduled for
 October 1, 2020 is ADJOURNED to November 10, 2020, at
 11:20 a.m. The conference will proceed telephonically. The
 parties are directed to call either (888) 398-2342 or (215)
 861-0674, and enter access code 5598827.

 By November 3, 2020, the parties shall submit their joint letter
 and proposed case management plan.

 SO ORDERED.

 Dated: September 15, 2020
        New York, New York
